DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-9 are pending and examined below. This action is in response to the claims filed 12/23/20.

Response to Amendment
Applicant’s arguments regarding claim interpretation using BRI are noted, and interpretations have been changed based on the interview of 12/21/20 as well as the amendments filed 12/23/20 as written below.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 12/23/20, regarding 35 U.S.C. § 112 rejections are persuasive in view of amendments filed 12/23/20. 35 U.S.C. § 112 rejections are withdrawn. 
While the 35 U.S.C. § 112 rejections are withdrawn, further amendments to further clarify would significantly improve both further examination/searches as well as potential interpretation of the claimed subject matter. For example as noted below the length of time of an operation to exit the first state made by a driver is presently interpreted as manual actuation period to transition from the first state. We are more than willing to have another interview to discuss potential amendments in pursuit of further clarity as well as to assist in future amendments.


However, upon further consideration, a new ground(s) of rejection is made in view of Ravichandran et al. (US 2018/0281817) and further citations to previously listed prior art below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claims interpreted using BRI as written below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuji (US 2017/0294120) in view of Brooks et al. (2017/0347518).

Regarding claim 1, Ootsuji discloses an automatic driving system including a vehicle control device, comprising (Abstract): 
a surroundings monitor provided in a vehicle to monitor a surrounding state of the vehicle (¶19 - an outside recognition unit 40 for recognizing the external situation around the vehicle); and 
a vehicle controller that performs control of the vehicle based on the surrounding state monitored by the surroundings monitor (¶19 - an automatic driving control device 10), 
wherein a control state by the vehicle controller includes a first state and a second state in which an automation level of the control is higher than in the second state than in the first state (¶19-22 – level of driving automation corresponding to the recited control states where successive and relative levels are disclosed in Fig. 2), 
the control state is stored in a memory of the vehicle controller (Fig. 1 element 90 storage unit corresponding to the recited memory).

the length of time of an operation to exit the first state made by a driver differs from a length of time of an operation to exit the second state made by the driver (¶37 - virtual button 82 may be configured to enable the operator to select one of multiple different stored or preset desired positions (e.g., by holding the virtual button 82 for various periods of times). The combination of the automation levels and varying transition criteria of Ootsuji and controls with the longer holding period of for manual control of Brooks given the ability to vary control by holding the button for various periods corresponds to the recited same operation method with different operating amounts. This claim element is being interpreted using BRI as the following: the manual actuation period to transition from the first to zero state differs from the manual actuation period to transition from the second to first state).). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous control system of Ootsuji with the virtual control button of Brooks in order to allow the operator to adjust the controls of the vehicle (Brooks - ¶37)

Regarding claim 3, Ootsuji further discloses different transition criteria within Fig. 2 but does not explicitly disclose a manual operator control however Brooks further discloses the length of time of the operation to exit the second state is made longer than length of time of the operation to exit the first state (¶37 - virtual button 82 may be configured to enable the . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous control system of Ootsuji with the virtual control button of Brooks in order to allow the operator to adjust the controls of the vehicle (Brooks - ¶37)

Regarding claim 5, Ootsuji further discloses a vehicle state monitor that monitors a traveling state of the vehicle, wherein the vehicle controller does not exit the first or second state of the automation level when at least either one of the traveling state and the surrounding state does not correspond to a specific state (¶40-41 - operation has been canceled due to a change in the surrounding environment corresponding to the recited not exiting automation level). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the transition states of Ootsuji, the variable actuation times of Brooks and the reduced threshold due to riskier situations of Ravichandran in order to respond based on urgency of the situation (Ravichandran - ¶2).

Regarding claim 8, Ootsuji further discloses the vehicle controller finishes each of the first state and the second state in response to the operation concerning each of the states, and causes each of the first state and second state to transition to a state in which an automation level is one step lower than each of the states (¶20 and Fig. 2 – automation level includes transitions to one step lower of each state pending certain parameters corresponding to the recited finishing each state and lowering one step). 

Regarding claim 9, Ootsuji further discloses the vehicle controller finishes each of the first state and the second state in response to the operation concerning each of the states, and causes each of the first state and the second state to transition to manual driving (¶24-25 - level of driving automation 0 corresponding to the recited manual driving and where it discloses the ability to jump from any automation level to level of driving automation 0).

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuji (US 2017/0294120) in view of Brooks et al. (2017/0347518), as applied to claim 1 above, further in view of Ravichandran et al. (US 2018/0281817).

Regarding claim 4, Ootsuji further discloses a traveling state monitor that monitors a traveling state of the vehicle, wherein the vehicle controller sets a critical length of time for determining which of the first and second states is ended by a respective operation made by the driver, based on at least either one of the traveling state and the surrounding state, and in a case where at least either one of the traveling state and the surrounding state corresponds to a specific state, the critical length of time is set to be shorter than in a case where at least either one of the traveling state and the surrounding state does not correspond to the specific state (¶51-53 – automatic driving system level control is based on a set of parameters indicating the operating automatic driving function including time, traveling position information, vehicle state information corresponding to the recited level adjustment based on traveling state and surrounding state of the vehicle where ¶51 discloses breaking preset timing when a peculiar event such as an accident or a failure occurs corresponding to the recited reduction in timing when the traveling state and the surrounding state does not correspond to the specific state). 
Ootsuji does not explicitly disclose a driver operation method for autonomous state transitions however manual control methods are well known in the art. Brooks discloses a system for adjusting vehicle controls including a virtual button (¶37).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous control system of Ootsuji with the virtual control button of Brooks in order to allow the operator to adjust the controls of the vehicle (Brooks - ¶37).
Ootsuji in view of Brooks does not explicitly disclose a shorter critical time in a more risky situation however Ravichandran discloses lowering a threshold for automation change based on the risk levels of a situation (¶139). The combination of the transition states of Ootsuji, the variable actuation times of Brooks and the reduced threshold due to riskier situations of Ravichandran fully meets the elements above in reducing the actuation period during higher risk situations.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the transition states of Ootsuji, the variable actuation times of Brooks and the 

Regarding claim 6, Ootsuji further discloses a driver state detector that detects a driver state, wherein the vehicle controller sets a shorter critical length of time when the driver state detected by the driver state detector is normal than in a case where the driver state is not normal (¶51-53 – automatic driving system level control is based on a set of parameters indicating the operating automatic driving function including time, traveling position information, vehicle state information and driver condition information corresponding to the recited level adjustment based on driver state where ¶51 discloses breaking preset timing when a peculiar event occurs corresponding to the recited reduction in timing based on driver condition). 
Ootsuji does not explicitly disclose a driver operation method for autonomous state transitions however manual control methods are well known in the art. Brooks discloses a system for adjusting vehicle controls including a virtual button (¶37).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous control system of Ootsuji with the virtual control button of Brooks in order to allow the operator to adjust the controls of the vehicle (Brooks - ¶37).
Ootsuji in view of Brooks does not explicitly disclose a shorter critical time in a more risky situation however Ravichandran discloses lowering a threshold for automation change based on the risk levels of a situation (¶139). The combination of the transition states of Ootsuji, the variable actuation times of Brooks and the reduced threshold due to riskier 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the transition states of Ootsuji, the variable actuation times of Brooks and the reduced threshold due to riskier situations of Ravichandran in order to respond based on urgency of the situation (Ravichandran - ¶2).

Regarding claim 7, Ootsuji further discloses the vehicle controller sets the operating amount to be small according to a state of another operation capable of being operated by the driver, when the vehicle controller accepts the operation of finishing the states by the driver in each of the first state and the second state (The claim as currently written is unclear as to its meaning however using BRI it is interpreted as decreasing button holding time according to another operation that can be done by the driver when the autonomous function is active -  ¶51-53 – automatic driving system level control is based on a combination of different parameters including driver information corresponding to the recited another operation capable of being operated by the driver such as described in ¶20 disclosing driver functions at each state, these controls indicate time and level of autonomous controls transitioning).
Ootsuji does not explicitly disclose a driver operation method for autonomous state transitions however manual control methods are well known in the art. Brooks discloses a system for adjusting vehicle controls including a virtual button (¶37). The combination of the 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous control system of Ootsuji with the virtual control button of Brooks in order to allow the operator to adjust the controls of the vehicle (Brooks - ¶37)
Ootsuji in view of Brooks does not explicitly disclose a shorter critical time in a more risky situation however Ravichandran discloses lowering a threshold for automation change based on the risk levels of a situation (¶139). The combination of the transition states of Ootsuji, the variable actuation times of Brooks and the reduced threshold due to riskier situations of Ravichandran fully meets the elements above in reducing the actuation period during higher risk situations.

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Letwin et al. (US 2017/0057520) discloses a system for transitioning vehicle driving mode by performing a designated action continuously over a sufficient period of time to enable an inference that the action is deliberate. The continuous action can, for example, correspond to a single discrete and sustained action that extends for a given threshold of time (¶11).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	

/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665